                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DEVIN ANDERSON,                          )                  8:19CV88
                                         )
                   Plaintiff,            )
                                         )             MEMORANDUM
      v.                                 )              AND ORDER
                                         )
STATE OF NEBRASKA, DOUG                  )
PETERSON, Attorney General,              )
DR. MARY PAINE, KRISTI                   )
EGGER-BROWN, Attorney,                   )
ROBERT G. ARIAS, PHILLIP                 )
HAMILTON, HEATHER BLAIR,                 )
WEBB BANCROFT, SALLY                     )
STREETER, CHANNPOX, Officer,             )
and BARRY, Officer,                      )
                                         )
                   Defendants.           )


        Plaintiff, Devin Anderson, filed this case on February 25, 2019, and he has
since been granted leave to proceed in forma pauperis. The court now conducts an
initial review of Plaintiff’s Complaint to determine whether summary dismissal is
appropriate under 28 U.S.C. § 1915(e)(2). For the reasons stated below, the court
determines that action should be dismissed without prejudice.

                        I. SUMMARY OF COMPLAINT

       As best as the court can determine, Plaintiff has been civilly committed to the
Norfolk Regional Center in Norfolk, Nebraska, as a dangerous sex offender. Plaintiff
alleges he was falsely accused of sexual assault in 2014. Plaintiff proclaims his
innocence and alleges Defendants conspired to violate his constitutional rights when
a mental health board committed him to the regional center. Plaintiff does not request
any specific relief.
                    II. STANDARDS ON INITIAL REVIEW

        The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court must
dismiss a complaint or any portion of it that states a frivolous or malicious claim, that
fails to state a claim upon which relief may be granted, or that seeks monetary relief
from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

       Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.”). “The essential function of
a complaint under the Federal Rules of Civil Procedure is to give the opposing party
‘fair notice of the nature and basis or grounds for a claim, and a general indication of
the type of litigation involved.’” Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d
843, 848 (8th Cir. 2014) (quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir.
1999)). However, “[a] pro se complaint must be liberally construed, and pro se
litigants are held to a lesser pleading standard than other parties.” Topchian, 760 F.3d
at 849 (internal quotation marks and citations omitted).

                                   III. ANALYSIS

      Liberally construing Plaintiff’s Complaint, he is seeking unspecified relief
under 42 U.S.C. § 19831 by claiming that his commitment to the Norfolk Regional


      1
        To state a claim under § 1983, a plaintiff must allege a violation of rights
protected by the United States Constitution or created by federal statute and also must
show that the alleged deprivation was caused by conduct of a person acting under
color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                          -2-
Center is invalid. Under applicable law, however, such a claim can only be pursued
in federal court through a habeas corpus proceeding, and Plaintiff must first exhaust
his state court remedies.

        In Heck v. Humphrey, 512 U.S. 477 (1994), involving a § 1983 action brought
by a state prisoner seeking damages from prosecutors and a police investigator whose
actions allegedly caused him to be unlawfully convicted, the Supreme Court stated:

              This case lies at the intersection of the two most fertile sources of
      federal-court prisoner litigation—the Civil Rights Act of 1871, Rev.Stat.
      § 1979, as amended, 42 U.S.C. § 1983, and the federal habeas corpus
      statute, 28 U.S.C. § 2254. Both of these provide access to a federal
      forum for claims of unconstitutional treatment at the hands of state
      officials, but they differ in their scope and operation. In general,
      exhaustion of state remedies “is not a prerequisite to an action under
      § 1983,” Patsy v. Board of Regents of Fla., 457 U.S. 496, 501, 102 S.Ct.
      2557, 2560, 73 L.Ed.2d 172 (1982) (emphasis added), even an action by
      a state prisoner, id., at 509, 102 S.Ct., at 2564. The federal habeas corpus
      statute, by contrast, requires that state prisoners first seek redress in a
      state forum. See Rose v. Lundy, 455 U.S. 509, 102 S.Ct. 1198, 71
      L.Ed.2d 379 (1982).

             Preiser v. Rodriguez, 411 U.S. 475, 93 S.Ct. 1827, 36 L.Ed.2d 439
      (1973), considered the potential overlap between these two provisions,
      and held that habeas corpus is the exclusive remedy for a state prisoner
      who challenges the fact or duration of his confinement and seeks
      immediate or speedier release, even though such a claim may come
      within the literal terms of § 1983. Id., at 488-490, 93 S.Ct., at 1835-1837.
      We emphasize that Preiser did not create an exception to the “no
      exhaustion” rule of § 1983; it merely held that certain claims by state
      prisoners are not cognizable under that provision, and must be brought
      in habeas corpus proceedings, which do contain an exhaustion requirement.

Id. at 480-81 (footnote omitted; emphasis in original). The Court held that “in order
to recover damages for allegedly unconstitutional conviction or imprisonment, or for
other harm caused by actions whose unlawfulness would render a conviction or

                                          -3-
sentence invalid, a § 1983 plaintiff must prove that the conviction or sentence has
been reversed on direct appeal, expunged by executive order, declared invalid by a
state tribunal authorized to make such determination, or called into question by a
federal court’s issuance of a writ of habeas corpus, 28 U.S.C. § 2254.” Id. at 486-87
(footnote omitted).

       While Heck and Preiser involved criminal convictions, the Court’s reasoning
in those cases applies equally to civil commitments. As explained by the United States
Court of Appeals for the Ninth Circuit, in affirming the dismissal of a § 1983 action
brought by a civil detainee seeking damages and declaratory relief against a California
Sexually Violent Predators Act (“SVPA”) evaluator:

             Heck’s favorable termination rule was intended to prevent a
      person in custody from using § 1983 to circumvent the more stringent
      requirements for habeas corpus. Unlike the PLRA [Prison Litigation
      Reform Act], the habeas statute is not textually limited to “prisoners.”
      Rather, § 2254 directs that a federal court “shall entertain an application
      for a writ of habeas corpus in behalf of a person in custody pursuant to
      the judgment of a State court.” 28 U.S.C. § 2254(a) (emphasis added).
      It is well established that detainees under an involuntary civil
      commitment scheme such as SVPA may use a § 2254 habeas petition to
      challenge a term of confinement. See Duncan v. Walker, 533 U.S. 167,
      176, 121 S.Ct. 2120, 150 L.Ed.2d 251 (2001) (stating that a state court
      order of civil commitment satisfies § 2254’s “in custody” requirement).
      We therefore conclude that Heck applies to SVPA detainees with access
      to habeas relief.

Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1139-40 (9th Cir. 2005); see Henderson
v. Bryant, 606 F. App’x 301, 304 (7th Cir. 2015) (unpublished) (civil detainee cannot
maintain § 1983 action seeking damages for having been recommitted based on his
violation of allegedly unconstitutional conditions of release because a successful
damages claim would vitiate the basis for his commitment; plaintiff “must first have
the custody invalidated, either in state proceedings or through a federal collateral
attack under 28 U.S.C. § 2254, before he can refile those claims and proceed under

                                         -4-
§ 1983.”); Thomas v. Schmitt, 380 F. App’x 549, 550 (7th Cir. 2010) (unpublished)
(plaintiff civilly committed as a sexually violent person cannot bring § 1983 action
seeking to recover damages against examining psychologist who allegedly falsified
a report which led to his commitment unless and until his commitment is invalidated);
Carter v. Bickhaus, 142 Fed.App’x 937, 938 (8th Cir. 2005) (unpublished) (affirming
dismissal of civilly committed detainee’s claims for damages and injunctive relief as
Heck-barred, and holding he could not seek release as method of relief under §1983,
but instead had to seek release in habeas corpus petition after he exhausted his state
remedies).

                                 IV. CONCLUSION

      Plaintiff’s complaint fails to state a claim upon which relief can be granted. His
claim challenging the validity of his commitment to the Norfolk Regional Center is
Heck-barred. He will not be allowed to file an amended complaint because the court
has concluded that to do so would be futile.

      IT IS THEREFORE ORDERED:

      1.     Plaintiff’s action is dismissed without prejudice.

      2.     Judgment will be entered by separate document.

      3.     The clerk of the court is directed to send Plaintiff a form petition for a
             writ of habeas corpus under 28 U.S.C. § 2254.

      DATED this 1st day of April, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge

                                          -5-
